Per Curiam.
By Ms plea of guilty on December 6, 1966, defendant was convicted of larceny from the person. CL 1948, § 750.357 (Stat Ann 1954 Rev § 28.589).  He was sentenced to prison and appeals. He contends the trial judge erred reversibly by failing to comply with CL 1948, § 767.27 (Stat Ann 1954 Rev § 28.967). The record fails to disclose anything requiring a proceeding under the latter statute which requires a sanity hearing when applicable, nor does the record disclose any reason for defendant’s attorney to have raised the issue of insanity.
Affirmed.
Quinn, P. J., and Fitzgerald and J. H. Gtllis, JJ., concurred.